 


109 HR 5109 IH: To amend the Public Health Service Act to require Senate confirmation for each appointment to serve in the position of Assistant Secretary for Public Health Emergency Preparedness, Department of Health and Human Services.
U.S. House of Representatives
2006-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5109 
IN THE HOUSE OF REPRESENTATIVES 
 
April 5, 2006 
Mr. Rogers of Michigan (for himself and Mr. Burgess) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to require Senate confirmation for each appointment to serve in the position of Assistant Secretary for Public Health Emergency Preparedness, Department of Health and Human Services. 
 
 
1.Senate confirmation for appointment to serve as Assistant Secretary for Public Health Emergency Preparedness
(a)In generalSection 2811(a)(1) of the Public Health Service Act (42 U.S.C. 300hh–11(a)(1)) is amended in the second sentence by inserting before the period the following: , by and with the advice and consent of the Senate.
(b)ApplicabilityThe amendment made by subsection (a) applies with respect to each individual appointed under section 2811(a)(1) of the Public Health Service Act after the date of the enactment of this Act.  
 
